t c memo united_states tax_court george e harp petitioner v commissioner of internal revenue respondent docket no 14176-05l filed date george e harp pro_se elke b esbjornson for respondent memorandum findings_of_fact and opinion haines judge this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule the issues for decision are whether respondent abused hi sec_1 unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts continued discretion in sustaining the proposed collection actions and whether the court should impose against petitioner a penalty under sec_6673 findings_of_fact at the time he filed his petition petitioner resided in shreveport louisiana petitioner is an attorney admitted to practice before this court he has represented at least two taxpayers before the court see olmos v commissioner tcmemo_2007_82 heers v commissioner tcmemo_2007_10 petitioner failed to timely file federal_income_tax returns for through years at issue during the examination of the years at issue petitioner submitted tax returns reporting all zeroes and attached documents entitled asseveration of claimed gross_income and statement and asseveration of exclusion of remuneration from gross_income in the returns and attachments petitioner argued that his income was not includable in gross_income and raised various tax-protester arguments after respondent received petitioner’s returns respondent used the bank_deposits method to reconstruct petitioner’s income continued are rounded to the nearest dollar respondent issued summonses to various banks ordering the banks to produce petitioner’s bank records for the years at issue prior to the issuance of the notice_of_deficiency continued on date respondent issued petitioner a notice_of_deficiency which petitioner received respondent determined the following deficiencies in federal_income_tax additions to tax under sec_6651 for failure to timely file returns and penalties under sec_6663 for civil tax_fraud year tax dollar_figure big_number big_number big_number big_number big_number additions to tax sec_6651 dollar_figure big_number big_number penalties sec_6663 dollar_figure big_number big_number big_number big_number big_number petitioner did not file a petition with this court in response to the notice_of_deficiency on date respondent assessed the tax due the additions to tax and the penalties for the years at issue on the same day respondent issued petitioner a notice of balance due and demand for payment continued petitioner requested to cross-examine the parties who submitted documentation in response to the summonses respondent denied petitioner’s request respondent also denied petitioner’s request that the examining officer submit a request for technical_advice regarding the cross-examination issue to respondent’s national_office on date respondent issued petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy on date respondent issued petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice_of_federal_tax_lien on january and date respectively respondent received two forms request for a collection_due_process_hearing in response to the notice_of_intent_to_levy and the notice_of_federal_tax_lien in the forms petitioner argued that respondent violated petitioner’s due process rights by not allowing him to confront and cross-examine the witnesses who provided respondent with petitioner’s bank records and by not requesting technical_advice from respondent’s national_office on date appeals officer catherine smith ms smith was assigned to petitioner’s case on date ms smith sent petitioner a letter stating that courts have considered petitioner’s arguments to be frivolous or groundless ms smith explained what issues could be addressed during the sec_6330 hearing requested that petitioner submit financial information and any desired collection alternatives and scheduled a telephonic sec_6330 hearing for date petitioner’s sec_6330 hearing was held on date during which petitioner made the same arguments raised in the forms petitioner did not provide financial information nor did he propose any collection alternatives on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to the years at issue respondent determined that petitioner’s arguments were frivolous that the arguments went to the underlying tax_liability and that petitioner was precluded from challenging the underlying tax_liability because he had received a notice_of_deficiency after verifying that all administrative and statutory requirements were met respondent sustained the proposed collection actions respondent warned petitioner that if he continued to raise frivolous arguments the court could impose a penalty under sec_6673 apparently during the sec_6330 hearing petitioner also argued that the federal_tax_lien should be withdrawn because petitioner submitted at least two sec_6330 hearing requests before the notice_of_intent_to_levy and the notice_of_federal_tax_lien were issued respondent determined that petitioner’s right to a sec_6330 hearing did not arise until after the notice_of_intent_to_levy and the notice_of_federal_tax_lien were issued that the previous sec_6330 hearing requests were premature and that petitioner did not otherwise establish why the federal_tax_lien was improperly filed in his petition petitioner does not argue that the federal_tax_lien was improperly filed thus we find petitioner has conceded the issue see rule b to determine whether assessment procedures were followed and whether all administrative and statutory requirements were met ms smith relied on txmoda transcripts of account for petitioner’s tax years at issue in response to the notice_of_determination petitioner filed a petition with this court on date petitioner argued that ms smith abused her discretion in relying on ‘cherry picked’ documentation to determine that the requirements of applicable law and administrative procedures had been met and that the assessments for each of the tax years in question were made and a notice_of_deficiency was issued in violation of taxpayer’s due process rights on date the court filed respondent’s motion for summary_judgment on date the court filed petitioner’s response and heard arguments on respondent’s motion opinion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 we conclude that there are no genuine issues of material fact and a decision may be rendered as a matter of law when as is the case here the taxpayer received a notice_of_deficiency and did not petition the court the validity of the underlying tax_liability is not at issue and the court will review the notice_of_determination for abuse_of_discretion 114_tc_604 114_tc_176 petitioner argues that prior to the issuance of the notice_of_deficiency he was improperly denied his sixth amendment right to confront and cross-examine the parties who provided respondent with petitioner’s bank records further petitioner argues that prior to the issuance of the notice_of_deficiency respondent improperly refused to apply for technical_advice on the sixth amendment issue petitioner concludes that the assessments for each of the tax years in question were made and a notice_of_deficiency issued in violation of taxpayer’s due process rights while petitioner characterizes his arguments otherwise these arguments are challenges to the notice_of_deficiency and the underlying tax_liability because he received a notice_of_deficiency but did not petition the court petitioner is precluded as a matter of law from challenging the validity of the underlying tax_liability see sego v commissioner supra pincite goza v commissioner supra pincite see also sec_6330 even if petitioner’s arguments could be properly characterized as something other than a challenge to the underlying tax_liability we find that petitioner’s arguments are frivolous and groundless we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir petitioner also argues that ms smith abused her discretion by cherry-picking documentation to verify that the assessment procedures were followed and to determine that the requirements of applicable law and administrative procedures were satisfied petitioner’s argument is without merit sec_6330 provides that the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met sec_6330 does not require the appeals officer to rely on a particular document to satisfy the verification requirement 118_tc_365 ndollar_figure affd 329_f2d_1224 11th cir kubon v commissioner tcmemo_2005_71 generally the appeals officer may rely on txmoda transcripts of account to satisfy the verification requirement see kubon v commissioner supra schroeder v commissioner tcmemo_2002_190 weishan v commissioner tcmemo_2002_88 affd 66_fedappx_113 9th cir lindsey v commissioner tcmemo_2002_87 affd 56_fedappx_802 9th cir ms smith obtained and reviewed txmoda transcripts of account for petitioner’s tax years at issue to verify that the assessments were properly made and that all other requirements of applicable law and administrative procedure had been met petitioner has not alleged any irregularity which would raise a question about the information contained in the txmoda transcripts relied on by ms smith accordingly we conclude there is no question that ms smith satisfied the verification requirement of sec_6330 see kubon v commissioner supra petitioner makes no other arguments against the validity of the notice_of_determination in particular petitioner fails to make a valid challenge to the appropriateness of respondent’s intended collection actions raise a spousal defense or offer alternative means of collection see sec_6330 we conclude that respondent did not abuse his discretion in determining that collection should proceed and that respondent is entitled to judgment as a matter of law sec_6673 authorizes the court to require a taxpayer to pay to the united_states a penalty in an amount not to exceed dollar_figure whenever it appears to the court that the proceedings have been instituted or maintained primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless sec_6673 and b respondent does not ask the court to impose a penalty on petitioner under sec_6673 however the court may sua sponte determine whether to impose such a penalty we find that petitioner instituted and maintained this case primarily for delay during the examination prior to the issuance of the notice_of_deficiency the sec_6330 hearing and the trial of this case petitioner raised no arguments of merit instead he advanced only frivolous and groundless arguments in the notice_of_determination respondent warned petitioner of the possibility of a penalty under sec_6673 additionally petitioner is an attorney who is admitted to practice before this court and has represented at least two taxpayers before the court see olmos v commissioner tcmemo_2007_82 heers v commissioner tcmemo_2007_10 under the circumstances it is reasonable to assume that petitioner understood the potential consequences of maintaining an action primarily for delay and of raising frivolous and groundless arguments on the basis of the above we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
